Detailed Action

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Final Office Action mailed September 21st, 2020. Applicant’s amendments to claims 1, 13, 19, and 20 as described on pages 7-10 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the additional limitation regarding the first and second sensor activation signal generated in response to a triggering condition added to the claims, as discussed in the applicant initiated interview dated December 21st 2020. However, as they change the scope of the claim, new rejections have been added based on the previously rejected claims, specifically new art rejections for claims 1, 13, 19, and 20 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below with minor changes to reflect applicant’s amendments.


Allowable Subject Matter

Claims 1-20 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1 the relevant art Mays (US Pre-Grant Publication No. US 2010/0198491 A1 hereinafter “Mays”) in view of Lang et al. (US Pre-Grant Publication No. 2005/0046696 hereinafter “Lang”) further in view of Clarke et al. (US Pre-Grant Publication No. US 2015/0151725 A1 hereinafter “Clarke”) further in still in view of “Mattern et al. (US Pre-Grant Publication No. US 2019/0061817 A1 hereinafter “Mattern”).  The prior art discloses a vehicle system that is built into a light housing of a trailer (Lang [0019]) to detect objects around the trailer (Mays [0022]) with sensors around the vehicle to determine these obstacles based on a motion plan (Clarke [0235]). 
	
	The prior art does not disclose a system in which various different sensors with distinct triggering conditions surround a vehicle and actuate independently on various events. Specifically the prior art does not disclose “A sensor assembly comprising: a housing including: a view pane; and a mounting feature configured to replace a trailer light of a cargo trailer; a lighting element mounted within the housing to selectively generate light; a sensor mounted within the housing and having a field of view through the view pane, wherein the sensor comprises an object detection sensor; a communication interface configured to transmit sensor data from the sensor to a control system of a self-driving tractor coupled to the cargo trailer; and a controller configured to selectively actuate multiple sensors respectively included within a set of multiple sensor assemblies positioned at different locations along the cargo trailer, the multiple sensors including the sensor, the controller configured to selectively actuate a first sensor of the multiple sensors in response to a first triggering condition and a second sensor of the multiple sensors in response to a second triggering condition that is different than the first triggering condition, wherein the selective actuation is based at least in part on sensor activation signals received by the communication interface from the control system of the self-driving tractor, the sensor activation signals being generated by the control system of the self-driving tractor in response to the first and second triggering conditions as associated with a motion plan determined by the self-driving tractor.” Claims 2-18 are also allowed due to their dependence on claim 1. Additionally, claims 19 and 20 are also allowed for similar reasons as those seen above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8909426 discloses a trailer system for assisting in the back up of a trailer 
US 9708000 discloses a trailer backup planner including sensors 
US 20180099712 discloses a trailer system with various sensors located in distinct locations on a trailer
US 10496101 discloses a trailer back up system with imaging sensors 
US 20190367105 discloses autonomous trailer sensing systems
US 20190367107 discloses autonomous trailer sensing systems
US 20200064847 discloses various triggers for autonomous vehicles
US 20200183008 discloses a LIDAR vehicle system for a trailer system

Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/K.T.J./Examiner, Art Unit 3664          
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664